                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                8:17CR244
                                           )
      vs.                                  )
                                           )
MELISA HAMLING,                            )                  ORDER
                                           )
                    Defendant.             )


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [37]. Counsel requests additional time to resolve the matter short of trial and is
actively engaged in plea negotiations. Good cause having been shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [37] is granted as
follows:

      1. The jury trial, now set for November 26, 2018, is continued to January 22,
         2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and January 22, 2019, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: November 16, 2018.

                                 BY THE COURT:


                                 s/ Michael D. Nelson
                                 United States Magistrate Judge
